Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
This Action is in response to the papers filed on March 14, 2022. Claims 1, 7, 9, 10, 12, 14, 19, 21, 24, 26, 29, 32-34, 37, 40, 42, 45-47, 49, 51, 53, 55 and 57-58  are currently pending. Claim 2 has been canceled and claims 1, 7, 9, 10, 12, 14, 19, 21, 26, 29, 32-34, 37, 40, 42, 45-47, 49, 51, 53, 55 and 57- 58 have been amended by Applicant’s amendment filed on March 14, 2022. No claims were newly added. 
Applicants’ election without traverse of Group I was previously akwnoleged. Moreover, Applicants’ election with traverse of the following species was previously akwnoleged:
a. gain of function (claim 10), b. increasing expression (claim 12), c. immune cell (claim 14), d. cancer (claim 19), and e. delivering (claim 21).
Claims 32-34, 37, 40, 42, 45-47, 49, 51, 53, 55 and 57-58  were withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. 
The requirement for restriction between Groups I-VI was previously made FINAL. A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.
	Therefore, claims 1, 7, 9-10, 12, 14, 19, 21, 24, 26 and 29 are currently under examination to which the following grounds of rejection are applicable. 
Response to arguments
Withdrawn objections in response to Applicants’ arguments or amendments
                                                            Claim objections 	The objection to claims 1 and 29 has been withdrawn. 

Maintained objections/ Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112
Claims 1,  7, 9-10, 12, 14, 19, 21, 24, 26 and 29 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 1 remains rejected because of its recitation of “that reduces the distance in gene expression space between the initial ex vivo cell-based system and the target in vivo system” in line 12. The recitation of term “reduces” is a relative term and renders the claim indefinite.  The term "distance" is not defined by the claim. What conditions are considered " to reduce the distance " in gene expression varies widely in the art depending on the individual situation as well as the person making the determination, e.g, number of genes, gene expression values, expression of genes in different batches of the initial ex vivo cell -based system and others. 
Claim 1 remains rejected because of its recitation of “the distance” in line 12. There is insufficient antecedent bases for “the distance” in the claim. 
Claim 1 is indefinite in its recitation of “wherein the expression space” in lines 19 and 20. There is not proper antecedent bases for “wherein the expression space” in the claim. The claim recites “gene expression space” in line 12.
Claim 7 is rejected because of the recitation “wherein the statically significant shift is at least 10%”. Claim 7 also recites “wherein the shift… reduces the distance in gene expression space in the initial cell-based ex vivo system is a statistically significant shift”. Thus it is unclear whether the recitation of “the statically significant shift is at least 10%” refers to the reduced distance in gene expression space in the initial cell-based ex vivo system or other shift. As such the metes and bounds of the claim are indefinite.
Claim 9 is indefinite in its recitation of “comparing a gene expression distribution”. Claim 9 depends from claim 7 which requires “the initial cell-based ex vivo system is a statistically significant shift as measured by a P value of 0.05 or less in the gene expression distribution of the initial ex vivo cell-based system toward that of the in vivo system”. It is unclear whether “comparing a gene expression distribution” refers to the gene expression distribution of the initial ex vivo cell-based system toward that of the in vivo system of claim 7 or a different one.
Claim 9 is indefinite in its recitation of “the lowest statistically significant shift”. The is not proper antecedent bases for “the lowest statistically significant shift”. The parent claim recites “statistically significant shift is at least 10%”. 
Claim 14 recites the limitation “the cell based therapy” in line 18.  There is not proper antecedent bases in the claim for “the cell based therapy”.
Claims 10, 12, 21, 24, 26 and 29 are indefinite insofar as they depend from claim 1. Claim 19 is indefinite insofar as they depend from claim 14. d
Response to Applicants’ Arguments as they apply to rejection of claims 1, 7, 9-10, 12, 14, 19, 21, 24, 26 and 29 under 35 USC § 112 (b)
In view of Applicants’ remarks in relation to the recitation of "faithfully recapitulates" as providing a  standard  comprising the in vivo phenotype by which the phenotype can be compared, and, furthermore, in view of the disclosure at paragraph [0067] of the Specification stating , “the animal model should recapitulate if not the entire human disease phenotype, then at least the key attributes under study.", the rejection of the term “faithfully recapitulates" under  35 USC § 112 (b) has been withdrawn.
	However, Applicant’s arguments in relation to the following limitations in the rejected claims under 35 U.S.C. 112(b) have not been found persuasive.
At page 14 of the remarks filed on 3/14/2022, Applicants essentially argue that: "reduces the distance" is a term of art relating to a distance in gene expression space in a gene cluster analysis which will be instantly appreciated by one of ordinary skilled in the art. See e.g., D'haeseleer. Nat. Biotech 2005. 23(12): 1499-1501. Further, it would readily be apparent to one of ordinary skill in the art if the distance was reduced or decreased between the initial ex vivo cell based system and the in vivo cell-based system having the phenotype of interest as claimed”.  Applicants’ arguments have not been found persuasive because the claims do not define the term “reduces the distance". The Specification refers in paragraph [0018] to “the gene expression distribution of the initial cell-based system toward that of the in vivo system”. In contrast to Applicants’ allegation, the Specification does not define “a distance in gene expression space” as “a distance in gene expression space in a gene cluster analysis” . Figs. 1A-1I disclose unbiased identification of in vivo Paneth cell (PC) signature genes, and system for intestinal stem cell (ISC) enrichment to characterize in vitro PCs, via high-throughput scRNA-seq as well as expression levels of Lyz1 [a canonical PC marker gene]  across clusters identified through shared nearest neighbor (SNN) analysis over small intestinal epithelial cells [emphasis added]. Paragraph [0048] of the published application discloses “ ENR+CD-4 clusters” and “ENR+CD proteome-enriched genes across organoid clusters”. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). This is the case here. The claims do not recite list of clusters-specific genes or a gene cluster analysis. 
                                        Claim Rejections - 35 USC § 103   	Claims 1, 7, 9-10, 12, 14, 19 and 24 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Garraway  et al.. (US Pub 2018/0100201).
Regarding claim 1, Garraway discloses methods for characterizing components, functions and interactions of tumors and tissues and the cells which they comprise, wherein single-cell RNA-seq was applied to thousands of malignant and non-malignant cells derived from melanomas, gliomas, head and neck cancer, brain metastases of breast cancer, gastric cancer, epithelial adult tumor and other tumors (paragraphs [0013][0050]). 
Claim 1 of Garraway states:
 “A method of diagnosing, prognosing and/or staging a condition or disorder having an immunological state, comprising detecting a first level of expression, activity and/or function of one or more signature genes or one or more products of one or more signature genes in one or more cell(s) of the disorder and comparing the detected level to a control level of signature gene or gene product expression, activity and/or function wherein the one or more signature genes comprise a component of the complement system, and wherein a difference in the detected level and the control level indicates an immunologic state of the condition or disorder.” [emphasis added] 

Moreover, Garraway teaches that level or expression of a signature gene is measured by single-cell RNA sequencing.(paragraph [0081]. Thus, Garraway’s teachings read, in part, on steps a) and b) of claim 1.
Moreover, Garraway teaches that level or expression of a signature gene is measured by single-cell RNA sequencing from “cancers including melanoma, glioma, brain metastases of breast cancer, and head and neck squamous cell carcinoma (HNSCC), as well as analyzing tumors in The Cancer Genome Atlas (TCGA),” (paragraphs [0015] [0081]). In preferred embodiments, Garraway discloses profiling single cells from six patient tumors (paragraph [0020]. See also Figure 1A, paragraph [0095]), falling within the scope of “generating an initial ex vivo cell-based system” . Thus, Garraway’s teachings read, in part, on steps a) and b) of claim 1.
In relation to claim 1, subpart c). Garraway discloses administering an agent that may increase or decrease the function, activity and/or expression of a complement defense or protection molecule, wherein administration of the agent  results in killing of a malignant cell (paragraphs [0017]-[0019]). In the specific case of a therapeutic for glioma, Garraway et al., discloses administering in vitro a candidate therapeutic and monitoring expression or activity of one or more stem cell or progenitor cell signature genes or polypeptides (para [0037]) , falling within the scope of “modulating the initial ex vivo cell-based system to induce a shift in cell states that reduces the distance in gene expression space between the initial cell-based system and the in vivo system” [e.g, “one or more stem cell or progenitor cell signature genes or polypeptides compared to one or more astrocyte and/or oligodendrocyte signature genes or polypeptides in the cells comprised by or comprised in the glioma” para. [0035]). Additionally, Garraway et al., discloses classification of cells to malignant and non-malignant based on Peason correlation coefficients and fraction of cells in each tumor that are within a Euclidean distance of 0.3 (paragraph [0130]). 
One of ordinary skill in the art would be able to measure a reduced distance in gene expression space between and initial ex vivo cell-based system (e.g, form a patient) and the in vivo system of a desired phenotype (e.g, from The Cancer Genome Atlas) (e.g, “generating the ex vivo cell-based system that faithfully recapitulates the in vivo phenotype of interest”) with a  reasonable expectation of success because:  (i)  analyzing  average expression of genes by Pearson correlation, and (ii) defining hierarchy plot for tumors based on the fraction of neighboring cells as defined with a preset Euclidean distance, was known in the art before the effective filing date of the claimed  invention.  
Regarding the recitation in claim 1 of “ wherein the gene expression space comprises 10 or more genes … or wherein the expression space defines one or more cell pathways”, Garraway discloses administering an agent that increases the function of one or more signature genes including more than 10 genes (paragraphs [0084][0130]; Fig. 36F [‘Hierarchy plot for the six tumors, with each cell color-coded based on the fraction of neighboring cells, as defined with a Euclidean distance of 0.3, that are cycling (including light blue cells’]). The practitioner in the art would readily understand that administration of an agent that results in killing of a malignant cell in vivo or in culture (paragraphs [0017]-[0019]), for example, should be reasonably expected to reduce the distance in gene expression space relative to before the administration of said agent  based on influential considerations in the design of the assay such as the type of ex vivo cell-based system, gene expression profile, formulas for computing distances in gene expression, agent that modulates expression of specific genes and others.  
Regarding claims 7 and 9, Garraway makes obvious the method of claim 1. The recitation of “a statistically significant shift as measured by a P value of 0.05 or less in the gene expression distribution” to establish a significant difference between the initial ex vivo cell-based system and the in vivo phenotype of interest is nothing more than standard molecular biology techniques well-known in the art. The p-value is a number, calculated from a statistical test, that describes how likely one is  to have found a particular set of observations if the null hypothesis were true.
Regarding claims 10 and 12, Garraway makes obvious the method of claim 1. Additionally,  Garraway discloses agents that can be administered for DNA targeting such as Cas9 and one or more guide RNA to treat a condition depending on usual factors including the age, sex, general health, other conditions of the patient or subject and the particular condition or symptoms being addressed (paragraphs [0332] ). One of ordinary skill in the art would find obvious to increase expression of one or more genes ex vivo to induce a gain of function to treat a genetic condition resulting from the deletion of a gene without undue experimentation, particularly  via  the CRISPR/Cas9 system which  has been implemented for the genetic correction of a missing  gene.
Regarding claims 14 and 19, Garraway makes obvious the method of claim 1. Moreover, Garraway discloses that the initial cell-base system is a tumor cell (paragraphs  [0014]-[0015]). 
Regarding claim 21, Garraway makes obvious the method of claim 1. Moreover, Garraway states, “the present invention provides for a method of treating or enhancing treatment of condition or disorder having an immunological state, which comprises administering an agent that increases or decreases the function, activity and/or expression of one or more signature genes or one or more products of one or more signature genes in one or more cell(s) of the disorder, wherein the one or more signature genes comprise a component of the complement system. In one embodiment administering of the agent increases or decreases the abundance of an immune cell” including modifying epigenetic elements (paragraphs [0017][0165][0168]). 
Regarding claim 24, Garraway makes obvious the method of claim 1. Moreover, Garraway discloses the CRISPR- Cas system as the agent able to activate expression of the component of the complement system (paragraph [0018]). 
Response to Applicants’ Arguments as they apply to rejection of claims 1, 7, 9-10, 12, 14, 19 and 24 under 35 USC § 103
At pages 17-19 of the remarks filed on 3/14/2022, Applicants essentially argue that: 1) “Garraway at para. [0037] teaches administering a therapeutic agent to cells in vitro and monitoring expression activity of one or more stem cell or progenitor cell signature genes, which is argued to fall within the scope of "modulating the initial cell-based system to induce a shift in cell states that reduces the distance in gene expression space between the initial cell-based system and the in vivo system". However, the passage relied upon only references monitoring of the in vitro system and does not provide any comparison to an original in vivo system with a phenotype of interest, which is required by claim 1.”, 2) “Further monitoring is done in Garraway only to determine therapeutic efficacy within the in vitro system (Garraway at para. [0037]). Thus, this would not provide the requisite teaching, suggestion, or motivation to make a comparison to an original in vivo system with a phenotype of interest so as to generate an ex vivo cell-based system that faithfully recapitulates an in vivo phenotype as required by instant claim 1.” 3) “ No passage of Garraway discloses, teaches or suggests the features of "identifying differences .... between the ex vivo initial cell-based system and a target in vivo system having the phenotype of interest ... ," and "modulating the initial ex vivo cell-based system to induce a shift in cell type, cell states, or both that reduces the distance in gene expression space between the initial ex vivo cell-based system and the target in vivo system ... " as presently recited in independent claim 1.” and 4) “Karp fails to remedy the aforementioned deficiencies of Garraway and, like Garraway, is silent as to any disclosure, teaching, suggestion, or motivation of a method to generate an ex vivo cell system that faithfully recapitulates an in vivo cell system having a phenotype of interest, where the ex vivo cell system is generated from an ex vivo initial cell-based system. Applicants’ arguments have been respectfully considered but have not been found persuasive.
Regarding 1) and 3), in various embodiments, Garraway discloses administration of an agent in vitro that increases or decreases the function, activity and/or expression of one or more signature genes or one or more products of one or more signature genes in one or more cell(s) of a disorder (paragraphs [0017] [0023][0030][0037]). The practitioner in the art would readily understand that by administering an agent to increases or decreases the function of one or more signature genes in a cancer cell, the in vitro or ex vivo system attempts to mimic an in vivo phenotype of interest, for example, that one or more signature genes from a non-cancer cell (‘It will be understood that when referring to stem/progenitor cell, astrocyte, or oligodendrocyte signatures as referred to herein, such signatures may be specific for particular tumor cells or tumor cell (sub)populations having certain stem/progenitor, astrocyte, or oligodendrocyte characteristics, such as for instance as determined histologically or by means of identification of particular signatures characteristic of normal (i.e. non-cancerous) stem/progenitor, astrocyte, or oligodendrocyte cells.” [emphasis added] (paragraph [0035]). Furthermore, in contrast to Applicants’ allegation,  Garraway  explicitly compares level or expression of one or more signature gene(s) or gene network from an original in vivo system with a phenotype of interest,  e.g: 
“Bulk tumors segregate to distinct clusters based on their inferred cell type composition. Top panel: heat map showing the relative expression of gene sets defined from single-cell RNA-seq as specific to each of five cell types from the tumor microenvironment (y-axis) across 495 melanoma TCGA bulk-RNA signatures (x-axis).” [emphasis added]  (paragraph [0098]) ; 
“ Single cell expression profiles distinguish malignant and non-malignant cell types” (paragraph [0095]); “.Each plot compares for each gene (dot) the relative expression of genes in the two cell types being compared (M-N) and the correlations of these genes' expression with the inferred frequency of cell type N across bulk TCGA tumors. “ (paragraph [0118]); 
“the top 14 genes with higher expression in in-vivo compared to in-vitro CAFs (cancer associated fibroblasts) (t-test). Right: average (bulk) expression of the genes in the in-vivo CAFs, in-vitro CAFs, and primary foreskin fibroblasts from the Roadmap Epigenome project.” (paragraph [0120]). 

Thus, Garraway provides plenty of evidence identifying gene expression in vitro using single cell RNA sequencing of one or more cell types and comparing the profiles to an in vivo phenotype of interest, e.g,  The Cancer Genome Atlas, as required in claim 1.
Regarding 2), Applicants contend that Garraway only determine therapeutic efficacy within the in vitro system (Garraway at para. [0037]) without providing suggestion, or motivation to make a comparison to an original in vivo system with a phenotype of interest. In contrast to Applicants’ allegations, Garraway compares in vitro gene expression with in vivo expression. For example, in paragraph [0117],  Garraway compares immune modulators preferentially expressed by in-vivo CAF with non-malignant cell type across TGA melanoma tumors. There is no reason why one of ordinary skill in the art could not correlate any difference identified in one or more cell types with an in vivo phenotype as easily as correlating  non-malignant cell type across TGA melanoma tumor with immune modulators preferentially expressed by in-vivo CAFs. Furthermore, it can be seen from the conventional technical concept in the art that the final purpose of gene therapy is to treat a tumor in a patient. Therefore, when a gene has been demonstrated in in vitro cell experiments to have a certain therapeutic effect, a person skilled in the art would readily envisage applying said gene therapy to a human subject having a tumor. 
It should be note that MPEP 2107.01 states:
 It is reasonably correlated to the particular therapeutic or pharmacological utility, data generated using in vitro assays, or from testing in an animal model or a combination thereof almost invariably will be sufficient to establish therapeutic or pharmacological utility for a compound, composition or process.. See, e.g., In re Brana, 51 F.3d 1560, 34 USPQ 1436 (Fed. Cir. 1995); Cross v. Iizuka, 753 F.2d 1040, 224 USPQ 739 (Fed. Cir. 1985); In re Jolles, 628 F.2d 1322, 206 USPQ 885 (CCPA 1980); Nelson v. Bowler, 626 F.2d 853, 856, 206 USPQ 881, 883 (CCPA 1980); In re Malachowski, 530 F.2d 1402, 189 USPQ 432 (CCPA 1976); In re Gaubert, 530 F.2d 1402, 189 USPQ 432 (CCPA 1975); In re Gazave, 379 F.2d 973, 154 USPQ 92 (CCPA 1967); In re Hartop, 311 F.2d 249, 135 USPQ 419(CCPA 1962); In re Krimmel, 292 F.2d 948, 130 USPQ 215 (CCPA 1961).
Similarly, courts have found utility for therapeutic inventions despite the fact that an applicant is at a very early stage in the development of a pharmaceutical product or therapeutic regimen based on a claimed pharmacological or bioactive compound or composition. The Federal Circuit, in Cross v. Iizuka, 753 F.2d 1040, 1051, 224 USPQ 739, 747-48 (Fed. Cir. 1985), commented on the significance of data from in vitro testing that showed pharmacological activity: We perceive no insurmountable difficulty, under appropriate circumstances, in finding that the first link in the screening chain, in vitro testing, may establish a practical utility for the compound in question. Successful in vitro testing will marshal resources and direct the expenditure of effort to further in vivo testing of the most potent compounds, thereby providing an immediate benefit to the public, analogous to the benefit provided by the showing of an in vivo utility.  See Cross, 753 F.2d at 1048, 224 USPQ at 745 (citing In re Kirk, 376 F.2d 936, 941, 153 USPQ 48, 52(CCPA 1967)).

Based on the teaching disclosed in the MPEP, in vitro testing is indicative of in vivo testing.
Regarding 4), with regard to Applicant’s argument that Karp does not teach the entire claimed subject matter, the Examiner agrees.  However, Karp is not applied alone, but in combination with Garraway, and the claimed invention becomes obvious when the references are considered together as a whole rather than each alone.
***
Claims 1, 21, 24, 26 and 29  remain rejected under 35 U.S.C. 103(a) as being unpatentable over Garraway  et al.. (US Pub 2018/0100201) as applied to claims 1 and 21 above, and further in view of Karp et al., (US Patent 10,041,046) remain rejected for the reasons of record as stated at pages 13-15 of the non-final office action filed on 12/14/2021.

Conclusion
Claims 1, 7, 9-10, 12, 14, 19, 21, 24, 26 and 29 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/Primary Examiner, Art Unit 1633